W.E. White, plaintiff in error, was convicted in the county court of Creek county of a violation of the prohibition law and was sentenced to serve a term of thirty days in the county jail and to pay a fine of one hundred dollars. December 12, 1910, judgment and sentence was entered. To reverse this judgment an appeal was taken. When the case was this day called on the regular assignment for final submission the Attorney General moved to affirm for failure to prosecute the appeal. No briefs have been filed and no appearance made on behalf of the plaintiff in error. The appeal having been abandoned. The motion to affirm is hereby sustained. Mandate to issue forthwith.